               IN THE UNITED STATES DISTRICT COURT
             FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

CHRISTOPHER LEFEVER, et al.,
       Plaintiffs,                                   NO. 3:17-CV-1499

              v.                                     (JUDGE CAPUTO)

UNITED STATES OF AMERICA,
       Defendant.

                                  MEMORANDUM
      Presently before me are two Motions for Appointment of Counsel (Doc. 11;
Doc. 27) filed by Plaintiffs. Plaintiffs commenced this action on August 22, 2017
against Defendant United States of America pursuant to the Federal Tort Claims Act.
(See Doc. 1, generally). In the Complaint, Plaintiffs allege that they consumed
contaminated food while incarcerated at USP Lewisburg in November 2016. (See id.,
generally). Plaintiffs now seek the appointment of counsel due to a lack of knowledge
of the law, their inability to afford counsel, and their limited access to the law library.
      Plaintiffs’ motions for counsel will be denied without prejudice. A plaintiff in
a civil case has no constitutional or statutory right to counsel. Montgomery v. Pinchak,
294 F.3d 492, 498 (3d Cir. 2002). The Court does not have the authority to compel
a lawyer to represent an indigent plaintiff. Tabron v. Grace, 6 F.3d 147, 153 n.1 (3d
Cir. 1993). Rather, representation for an indigent person is governed by 28 U.S.C. §
1915(e)(1), which provides that the court “may request an attorney to represent any
person unable to afford counsel,” but the court cannot order the attorney to do so. The
Third Circuit Court of Appeals has cautioned that “courts should exercise care in
appointing counsel because volunteer lawyer time is a precious commodity and should
not be wasted . . . .” Parham v. Johnson, 126 F.3d 454, 458 (3d Cir. 1997).
      A district court has broad discretion under 28 U.S.C. § 1915(e)(1) to decide to
seek counsel for a litigant, Montgomery, 294 F.3d at 498, and the decision can be
made at any point in the litigation. Id. at 503–04. As a threshold matter, the Court
must assess whether the claimant's case has some arguable merit in fact and law.
Tabron, 6 F.3d at 155. If the plaintiff overcomes this initial hurdle, the Court may
then consider the following non-exhaustive list of factors when appointing pro bono
counsel: (1) the plaintiff's ability to present his own case; (2) the difficulty of the
particular legal issues; (3) the degree to which factual investigations will be necessary
and the ability of the plaintiff to pursue investigation; (4) the plaintiff's capacity to
retain counsel on his own behalf; (5) the extent to which a case is likely to turn on
credibility determinations; and (6) whether the case will require testimony from expert
witnesses. Id. at 155-157 & n.5.
      As noted above, Plaintiffs seek the appointment of counsel based on their lack
of legal training and limited access to the law library. The appointment of counsel is
not warranted at present. First, Plaintiffs have demonstrated at least some ability to
present their own case through their multiple filings. Second, the factual and legal
issues do not appear overly complicated. Third, the case does not seem as though it
will require expert testimony. And, while Plaintiffs note an inability to obtain counsel
on their own, this is not unlike the majority of incarcerated pro se litigants. If
Plaintiffs need additional time to fulfill their filing obligations, all they need do is
request an enlargement of time. Nevertheless, to date, Plaintiffs have effectively
communicated their concerns and issues in their written filings. Thus, appointed
counsel is not called for at this time. If future proceedings demonstrate the need for
counsel, the matter may be reconsidered either sua sponte or pursuant to a properly
filed motion. Until then, I will deny Plaintiffs’ motions to appoint counsel.
      An appropriate order follows.


October 18, 2018                                  /s/ A. Richard Caputo
Date                                              A. Richard Caputo
                                                  United States District Judge


                                           2
